DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
	This application has PRO of 62946626 filed 12/11/2019.


Status of the Claims 
	Claims 1-6 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 1 is objected to because of the following informalities: “is a gel” should be recited as --- in the form of a gel.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “selected from the group consists of stannous fluoride, stannous chloride, stannous salts” should be recited as --- wherein the stannous salt is selected from the group consisting of stannous fluoride and stannous chloride. It is not that “stannous salts” as recited the Markush group is not alternative species of stannous salt, rather it is redundant to the earlier recitation of the genus “stannous salt,” thereby “stannous salts” is suggested to be removed from the Markush group (as re-written above). Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “non-ionic thicker” should be recited as --- non-ionic thickener.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(b) composition comprising the most non-ionic thicker, hydroxyethylcellulose, which having an antimicrobial effect against free-floating microorganism and fungus that are present in lesions and tissues affected by MRONJ in the range of about 0.25% to about 0.45%.” This recitation in the claim is indefinite because it is unclear if this composition is a separate composition from the alcohol free composition and the composition in the form of a gel recited in the preamble or this composition is further describing the gel composition as having hydroxyethylcellulose. It is also unclear what is meant by “the most non-ionic thickener.” There is lack of antecedent basis for “the most non-ionic thickener” in the claim, and this recitation is also a relative term as it is unclear what is meant by being the most non-ionic thickener. In addition, it is also unclear if “the most non-ionic thickener” is a separate component from the hydroxyethylcellulose or is it defining hydroxyethylcellulose as the non-ionic thickener. Furthermore, the “range of about 0.25% to about 0.45% is indefinite because it is unclear if this concentration range is the concentration range of the “composition,” the “non-ionic thicker,” the “hydroxyethylcellulose,” the microorganisms and fungus that are present in lesion and tissues, or another component. For sake of compact prosecution, the Examiner has interpreted “(b) composition…,” as the gel composition comprises hydroxyethylcellulose in the range of about 0.25% to about 0.45%, wherein the hydroxyethylcellulose has an antimicrobial effect against free-floating microorganisms and fungus that are present in lesions and tissues affected by MRONJ.
Claim 1 recites “(c) A composition can penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ.” This recitation in the claim is indefinite because it unclear if this recitation is describing a separate and additional composition that is part of the gel composition or is this recitation defining the gel composition as having the function/property of penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ. For sake of compact prosecution, the Examiner has interpreted “(c) A composition can penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ” as defining the gel composition as having the function/property of penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ
Claim 1 recites “(d) A composition can producing an antimicrobial effect against microorganisms and fungus present in biofilm over tissues affected by or susceptible to MRONJ.” This recitation in the claim is indefinite because it unclear if this recitation is describing a separate and additional composition that is part of the gel composition or is this recitation defining the gel composition as having the function/property of producing an antimicrobial effect against microorganisms and fungus present in biofilm over tissues affected by or susceptible to MRONJ. For sake of compact prosecution, the Examiner has interpreted “(d) A composition can producing an antimicrobial effect against microorganisms and fungus present in biofilm over tissues affected by or susceptible to MRONJ” as defining the gel composition as having the function/property of producing an antimicrobial effect against microorganisms and fungus present in biofilm over tissues affected by or susceptible to MRONJ.
Claim 1 recites “(e) A composition can be non-invasively debriding oral tissue affected by MRONJ.” This recitation in the claim is indefinite because it unclear if this recitation is describing a separate and additional composition that is part of the gel composition or is this recitation defining the gel composition as having the function/property of producing an antimicrobial effect against microorganisms and fungus present in biofilm over tissues affected by or susceptible to MRONJ. For sake of compact prosecution, the Examiner has interpreted “(e) A composition can be non-invasively debriding oral tissue affected by MRONJ” as defining the gel composition as having the function/property of non-invasively debriding oral tissue affected by MRONJ.
Claim 2 recites “wherein said composition is in the form of a gel.” This recitation in the claim is indefinite because it unclear which composition is “said composition” is referring to, as there multiple “composition” in claim 1. For sake of compact prosecution, the Examiner has interpreted “wherein said composition is in the form of a gel” as referring to the composition recited in the preamble of claim 1.
Claim 3 recites “the weight/volume (w/v) of the glycerin is >95%.” This recitation in the claim is indefinite because it is unclear what the glycerin in claim 3 is referring to, as claim 1 does not contain glycerin, thereby there is lack of antecedent basis for the glycerin in claim 1. It is also unclear whether claim 3 requires glycerin to be present in the composition.
Claim 4 recites “the diseased area has become closed with both of no bone exposure and no fistula.” This recitation in the claim is indefinite because it is unclear that the disease area in claim 4 is referring to, as claim 1 does not mention or recite a disease area. It is also unclear the relevancy of “the diseased area has become closed with both of no bone exposure and no fistula” as it pertain to the composition of claim 1.
Claim 5 recites “selected from the group consisting of stannous fluoride, stannous chloride, and stannous salts.”  This recitation in the claim is indefinite because it is unclear what this Markush group is defining in claim 5, as this recitation appears incomplete and claim 5 recites particularly a stannous fluoride gel, thereby this Markush group appears to has broaden from or is redundant to the earlier recitation of stannous fluoride gel. If this Markush group is intended to recited alternative species of the stannous fluoride gel, such a Markush group is improper as these are not alternative species of stannous fluoride gel. 
Claim 6 recites “the diseased area has become closed with both of no bone exposure and no fistula.” This recitation in the claim is indefinite because it is unclear that the disease area in claim 6 is referring to, as claim 5 does not mention or recite a disease area. It is also unclear the relevancy of “the diseased area has become closed with both of no bone exposure and no fistula” as it pertain to the composition of claim 5.
As a result, claims 1-6 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites wherein said composition is in the form of a gel. Claim 2 fails to further limit from claim 1 since the composition of claim 1 is already in the form of a gel.
Claims 4 and 6 recite wherein the diseased area has become closed with both of no bone exposure and no fistula. Claims 4 and 6 fail to further limit from claims 1 and 5, respectively, as the recitation appears to be defining a property of something, thereby does not further limit the structure of the composition of claims 1 and 5, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groat et al (US 4,533,544).
Regarding claims 1-6, Groat teaches a gel composition that is free of alcohol comprising from about 0.38% to about 0.42% stannous fluoride solution, from about 0.25% to about 0.45% hydroxyethylcellulose, and the remainder is glycerin (Abstract; columns 3-4; claim 1), thereby meeting the claimed “a solution of stannous salt having a concentration in the range of about 0.005% to about 1.5% weight/volume (w/v)” and “hydroxyethylcellulose … in the range of about 0.25% to about 0.45%” as recited in claims 1 and 5, respectively, as well as, meeting the claimed “the weight/volume (w/v) of glycerin is >95%” of claim 3.
It is noted that the recitations of “for treating and healing medication-related osteonecrosis of the jaw (MRONJ) with a non-invasive procedure,” “for application to MRONJ tissues and lesions,” “having an antimicrobial effect against free-floating microorganisms and fungus that are present in lesions and tissues affected by MRONJ,” “penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ,” “producing an antimicrobial effect against microorganisms and fungus present in biofilm formed over tissues affected by or susceptible to MRONJ, “ and “can be non-invasively debriding oral tissue affected by MRONJ” are recitations of intended uses/functions/properties of the composition as claimed in claim 1. As discussed above, Groat teaches each and every structural components of the gel composition comprising an alcohol free composition comprising a solution of a stannous salt having a concentration in the range of about 0.005% to about 1.5% weight/volume (w/v), and hydroxyethylcellulose in the range of about 0.25% to about 0.45%, as recited in claim 1 and thus, structurally the same composition of Groat would be capable of performing the claimed intended uses/functions/properties as recited in claim 1. Likewise, the recitations of “the disease area has become closed with both of no bone exposure and no fistula” as recited in claims 4 and 6 are also recitations of intended uses/functions/properties of the claimed composition of claim 1, thereby the structurally  the same composition of Groat would be capable of performing the claimed intended uses/functions/properties as recited in claims 4 and 6. In the same context, the recitations of “for penetrating controlling and eliminating the biofilm associated with Medication-Related Osteonecrosis of the Jaw (MRONJ)” and “for application to MRONJ tissues and lesions” as recited in claim 5 are also recitations of intended uses/functions/properties of the claimed composition of claim 5, thereby the structurally  the same composition of Groat would be capable of performing the claimed intended uses/functions/properties as recited in claim 5.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It is further noted structure dictates any properties/functions claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
As a result, the aforementioned teachings from Groat are anticipatory to claims 1-6 of the instant invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 5,871,715).
Regarding claims 1-6, Singh teaches a gel composition that is free of alcohol comprising 0.44% stannous fluoride solution, 0.45% hydroxyethylcellulose, and 99.5% glycerin (Abstract; column 1, lines 65-end; column 2; column 3, lines 5-20 and 35-55; columns 4-5; claims 1 and 4-6), thereby meeting the claimed “a solution of stannous salt having a concentration in the range of about 0.005% to about 1.5% weight/volume (w/v)” and “hydroxyethylcellulose … in the range of about 0.25% to about 0.45%” as recited in claims 1 and 5, respectively, as well as, meeting the claimed “the weight/volume (w/v) of glycerin is >95%” of claim 3.
It is noted that the recitations of “for treating and healing medication-related osteonecrosis of the jaw (MRONJ) with a non-invasive procedure,” “for application to MRONJ tissues and lesions,” “having an antimicrobial effect against free-floating microorganisms and fungus that are present in lesions and tissues affected by MRONJ,” “penetrating, controlling or eliminating biofilm that forms over tissues affected by or susceptible to MRONJ,” “producing an antimicrobial effect against microorganisms and fungus present in biofilm formed over tissues affected by or susceptible to MRONJ, “ and “can be non-invasively debriding oral tissue affected by MRONJ” are recitations of intended uses/functions/properties of the composition as claimed in claim 1. As discussed above, Singh teaches each and every structural components of the gel composition comprising an alcohol free composition comprising a solution of a stannous salt having a concentration in the range of about 0.005% to about 1.5% weight/volume (w/v), and hydroxyethylcellulose in the range of about 0.25% to about 0.45%, as recited in claim 1 and thus, structurally the same composition of Singh would be capable of performing the claimed intended uses/functions/properties as recited in claim 1. Likewise, the recitations of “the disease area has become closed with both of no bone exposure and no fistula” as recited in claims 4 and 6 are also recitations of intended uses/functions/properties of the claimed composition of claim 1, thereby the structurally  the same composition of Singh would be capable of performing the claimed intended uses/functions/properties as recited in claims 4 and 6. In the same context, the recitations of “for penetrating controlling and eliminating the biofilm associated with Medication-Related Osteonecrosis of the Jaw (MRONJ)” and “for application to MRONJ tissues and lesions” as recited in claim 5 are also recitations of intended uses/functions/properties of the claimed composition of claim 5, thereby the structurally  the same composition of Singh would be capable of performing the claimed intended uses/functions/properties as recited in claim 5.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It is further noted structure dictates any properties/functions claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
As a result, the aforementioned teachings from Singh are anticipatory to claims 1-6 of the instant invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613